Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 1 of 21



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                               CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                          INJUNCTIVE RELIEF SOUGHT


  LOWE’S HOME CENTERS, LLC
  a Foreign Limited Liability Company,
  d/b/a LOWE’S

        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues LOWE’S HOME CENTERS, LLC, a Foreign Limited

  Liability Company, d/b/a LOWE’S (“Defendant”), for declaratory and injunctive relief, attorneys’

  fees, expenses and costs (including, but not limited to, court costs and expert fees) pursuant to 42

  U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as

  follows:

                                  JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Settlement Agreement and Release (copy attached as Exhibit A) reached in the cases of

  HOWARD COHAN v. LOWE’S HOME CENTERS, LLC, 0:16-CV-60277-WJZ and HOWARD

  COHAN V. LOWE’S HOME CENTERS, LLC, 9:16-cv-80210-KAM (S.D. Fla.) (dismissed by

  order upon settlement) which arose out of Plaintiff’s claim of discrimination caused by certain

  barriers encountered by Plaintiff on Defendant’s property that prevented Plaintiff from the full and
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 2 of 21



  equal enjoyment of a place of public accommodation in violation of Title III of the Americans

  with Disabilities Act.

          2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

          3.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach County,

  Florida.

                                                 PARTIES

          4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Real Property, which is subject to this suit, located at the following addresses: 1001 W.

  Oakland Park Boulevard, Oakland Park, Florida 33311, 21870 State Road 7, Boca Raton, Florida

  33428, 3651 Turtle Creek Drive, Coral Springs, FL 33067, and 1851 North Federal Highway,

  Pompano Beach, FL 33062 (collectively “Premises”), and are the owners of the improvements

  where Premises are located.

          6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 3 of 21



  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

          8.       Plaintiff visited Defendant’s Premises on the following dates:

          a. 1001 W. Oakland Park Boulevard, Oakland Park, Florida 33311- January 23, 2016, and

                February 1, 2017;

          b. 21870 State Road 7, Boca Raton, Florida 33428- January 14, 2016, January 30, 2017,

                September 16, 2018, and November 28, 2018;

          c. 3651 Turtle Creek Drive, Coral Springs, FL 33067- February 10, 2016 and January 21,

                2017; and

          d. 1851 North Federal Highway, Pompano Beach, FL 33062- January 15, 2016, February

                1, 2017 and September 14, 2018.

          9.       At the time of Plaintiff’s visit to the Premises, Plaintiff required the use of fully

  accessible restrooms. Plaintiff personally visited the Premises, but was denied full and equal access

  and full and equal enjoyment of the facilities, services, goods, and amenities within the Premises,

  even though he was a “bona fide patron”.

          10.      Defendant’s Premises is a public accommodation as defined by Title III of the ADA

  and as such is governed by the ADA.

          11.      On or about February 10, 2016, Plaintiff filed two separate lawsuits against

  Defendant seeking to force Defendant to comply with the ADA and applicable regulations thereto.
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 4 of 21



  See COHAN V. LOWE’S HOME CENTERS, LLC, 0:16-CV-60277-WJZ (S.D. Fla.); See also

  COHAN V. LOWE’S HOME CENTERS, LLC, 9:16-cv-80210-KAM (S.D. Fla.).

          12.      On or about May 24, 2016, the parties entered into a Settlement Agreement and

  General Release (Exhibit A).

          13.      Thereafter on May 31, 2016, Plaintiff’s suits 0:16-CV-60277-WJZ and 9:16-cv-

  80210-KAM were dismissed upon notice to the U.S. District Court that the parties had settled.

          14.      The Settlement Agreement and Release required Defendant to complete all

  modifications to the Premises by on or about November 20, 2016.

          15.      Defendant has failed to complete the required modification(s) to the Premises as

  required by the ADA and the Settlement Agreement and Release and Defendant has failed to give

  notice of any reasons or documentation for non-compliance.

          16.      Plaintiff again personally visited Defendant’s Premises on the following dates (and

  prior to instituting this action):

          a. 1001 W. Oakland Park Boulevard, Oakland Park, Florida 33311- September 14, 2018

                and April 25, 2020

          b. 21870 State Road 7, Boca Raton, Florida 33428- March 6, 2019 and April 19, 2020

          c. 3651 Turtle Creek Drive, Coral Springs, FL 33067- September 14, 2018 and April 24,

                2020

          d. 1851 North Federal Highway, Pompano Beach, FL 33062- December 19, 2018 and

                April 25, 2020

          17.      Plaintiff required the use of fully accessible restrooms. Plaintiff was denied full and

  equal access and full and equal enjoyment of the facilities, services, goods, and amenities within

  the Premises, even though he was a “bona fide patron”.
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 5 of 21



         18.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

         19.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         20.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant's discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

         21.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant's discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         22.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 6 of 21



  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         23.      Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                                     COUNT I
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         24.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.

         25.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         26.      Congress found, among other things, that:

         a. some 43,000,000 Americans have one or more physical or mental disabilities, and this

               number shall increase as the population continues to grow older;
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 7 of 21



         b. historically, society has tended to isolate and segregate individuals with disabilities and,

               despite some improvements, such forms of discrimination against disabled individuals

               continue to be a pervasive social problem, requiring serious attention;

         c. discrimination against disabled individuals persists in such critical areas as

               employment, housing, public accommodations, transportation, communication,

               recreation, institutionalization, health services, voting and access to public services and

               public facilities;

         d. individuals with disabilities continually suffer forms of discrimination, including

               outright   intentional   exclusion,      the   discriminatory   effects   of   architectural,

               transportation, and communication barriers, failure to make modifications to existing

               facilities and practices. Exclusionary qualification standards and criteria, segregation,

               and regulation to lesser services, programs, benefits, or other opportunities; and,

         e. the continuing existence of unfair and unnecessary discrimination and prejudice denies

               people with disabilities the opportunity to compete on an equal basis and to pursue

               those opportunities for which our country is justifiably famous, and accosts the United

               States billions of dollars in unnecessary expenses resulting from dependency and non-

               productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         27.       Congress explicitly stated that the purpose of the ADA was to:

         a. provide a clear and comprehensive national mandate for elimination of discrimination

               against individuals with disabilities;

         b. provide clear, strong, consistent, enforceable standards addressing discrimination

               against individuals with disabilities; and
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 8 of 21



          c. invoke the sweep of congressional authority, including the power to enforce the

                fourteenth amendment and to regulate commerce, in order to address the major areas

                of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

          28.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

          29.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          30.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          31.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to their

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          32.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 9 of 21



  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for and subsequent violation.

          33.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

          Premises at 1001 W. Oakland Park Boulevard, Oakland Park, Florida 33311

          Men's Restroom General

          a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG §§ 404,

                404.1, 404.2, 404.2.9 and 309.4.

          b. Failure to provide paper towel dispenser at the correct height above the finished floor

                in violation of 2010 ADAAG §§ 606, 606.1 and 308.

          Men’s Restroom Accessible Stall

          c. Providing grab bars of improper horizontal length or spacing as required along the rear

                or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

          d. Failure to provide the proper spacing between a grab bar and an object projecting out

                of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

          e. Failure to provide toilet cover dispenser at the correct height above the finished floor

                in violation of 2010 ADAAG §§ 606, 606.1 and 308.

          f. Failure to provide a dispenser in an accessible position (back wall or other inaccessible

                place) so that it can be reached by a person with a disability in violation of 2010

                ADAAG §§ 606, 606.1, 308 and 308.2.2.
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 10 of 21



        g. Failure to provide toilet paper dispensers in the proper position in front of the water

           closet or at the correct height above the finished floor in violation of 2010 ADAAG §§

           604, 604.7 and 309.4.

        h. Failure to provide the proper insulation or protection for plumbing or other sharp or

           abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606 and

           606.5.

        i. Failure to provide proper knee clearance for a person with a disability under a counter

           or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and 606.2

        Men’s Restroom Ambulatory Stall

        j. Failure to provide the proper spacing between a grab bar and an object projecting out

           of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

        k. Failure to provide toilet paper dispensers in the proper position in front of the water

           closet or at the correct height above the finished floor in violation of 2010 ADAAG §§

           604, 604.7 and 309.4.

        l. Failure to provide the water closet in the proper position relative to the side wall or

           partition in violation of 2010 ADAAG §§ 604 and 604.2.

        m. Failure to provide toilet cover dispenser at the correct height above the finished floor

           in violation of 2010 ADAAG §§ 606, 606.1 and 308.

        n. Failure to provide a dispenser in an accessible position (back wall or other inaccessible

           place) so that it can be reached by a person with a disability in violation of 2010

           ADAAG §§ 606, 606.1, 308 and 308.2.2.

        Premises at 21870 State Road 7, Boca Raton, Florida 33428

        Men’s Restroom General
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 11 of 21



        o. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

           exceeding the limits for a person with a disability in violation of 2010 ADAAG §§ 404,

           404.1, 404.2, 404.2.9 and 309.4.

        p. Providing a swinging door or gate with improper maneuvering clearance(s) due to a

           wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

           404.2.4 and 404.2.4.1.

        q. Failure to provide the correct height for a table surface or for a baby changing table, in

           violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of the 1991 ADA

           Standards.

        r. Failure to provide paper towel dispenser at the correct height above the finished floor

           in violation of 2010 ADAAG §§ 606, 606.1 and 308.

        s. Failure to provide the correct spacing for a forward or parallel approach to an element

           due to a wall or some other obstruction in violation of 2010 ADAAG §§ 305 and 306.

        Men’s Restroom Ambulatory Stall

        t. Failure to provide a dispenser in an accessible position (back wall or other inaccessible

           place) so that it can be reached by a person with a disability in violation of 2010

           ADAAG §§ 606, 606.1, 308 and 308.2.2.

        u. Failure to provide toilet cover dispenser at the correct height above the finished floor

           in violation of 2010 ADAAG §§ 606, 606.1 and 308.

        v. Providing grab bars of improper horizontal length or spacing as required along the rear

           or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

        w. Failure to provide grab bar(s) in violation of 2010 ADAAG §§ 604, 604.5, 609, 609.4,

           609.1 and 609.3.
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 12 of 21



        x. Failure to provide operable parts that are functional or are in the proper reach ranges as

           required for a person with a disability in violation of 2010 ADAAG §§ 309, 309.1,

           309.3, 309.4 and 308.

        y. Providing a swinging door or gate with improper maneuvering clearance(s) due to a

           wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

           404.2.4 and 404.2.4.1.

        z. Failure to provide the water closet in the proper position relative to the side wall or

           partition in violation of 2010 ADAAG §§ 604 and 604.2.

        aa. Failure to provide toilet paper dispensers in the proper position in front of the water

           closet or at the correct height above the finished floor in violation of 2010 ADAAG §§

           604, 604.7 and 309.4.

        Men’s Restroom Accessible Stall

        bb. Failure to provide the proper spacing between a grab bar and an object projecting out

           of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

        cc. Failure to provide the proper spacing between a grab bar and an object projecting out

           of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

        dd. Failure to provide toilet cover dispenser at the correct height above the finished floor

           in violation of 2010 ADAAG §§ 606, 606.1 and 308.

        ee. Failure to provide a dispenser in an accessible position (back wall or other inaccessible

           place) so that it can be reached by a person with a disability in violation of 2010

           ADAAG §§ 606, 606.1, 308 and 308.2.2.

        ff. Failure to provide the proper spacing between a grab bar and an object projecting out

           of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 13 of 21



        gg. Failure to provide operable parts that are functional or are in the proper reach ranges as

           required for a person with a disability in violation of 2010 ADAAG §§ 309, 309.1,

           309.3, 309.4 and 308.

        hh. Failure to provide the water closet in the proper position relative to the side wall or

           partition in violation of 2010 ADAAG §§ 604 and 604.2.

        ii. Failure to provide toilet paper dispensers in the proper position in front of the water

           closet or at the correct height above the finished floor in violation of 2010 ADAAG §§

           604, 604.7 and 309.4.

        jj. Providing grab bars of improper horizontal length or spacing as required along the rear

           or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

        Premises at 3651 Turtle Creek Drive, Coral Springs, FL 33067

        Men’s Restroom General

        kk. Failure to provide proper signage for an accessible restroom or failure to redirect a

           person with a disability to the closest available accessible restroom facility in violation

           of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2, 703.5 and

           703.7.2.1.

        ll. Providing a swinging door or gate with improper maneuvering clearance(s) due to a

           wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

           404.2.4 and 404.2.4.1.

          mm. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

              exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

              404, 404.1, 404.2, 404.2.9 and 309.4.
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 14 of 21



        nn. Failure to provide paper towel dispenser at the correct height above the finished floor

           in violation of 2010 ADAAG §§ 606, 606.1 and 308.

        oo. Failure to provide the correct spacing for a forward or parallel approach to an element

           due to a wall or some other obstruction in violation of 2010 ADAAG §§ 305 and 306.

        Men’s Restroom Accessible Stall

        pp. Failure to provide the proper insulation or protection for plumbing or other sharp or

           abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606 and

           606.5.

        qq. Providing sinks and/or countertops that are greater than the 34 inch maximum allowed

           above the finished floor or ground in violation of 2010 ADAAG §§606 and 606.3.

        rr. Failure to provide the proper spacing between a grab bar and an object projecting out

           of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

        ss. Failure to provide a dispenser in an accessible position (back wall or other inaccessible

           place) so that it can be reached by a person with a disability in violation of 2010

           ADAAG §§ 606, 606.1, 308 and 308.2.2.

        tt. Providing grab bars of improper horizontal length or spacing as required along the rear

           or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

        uu. Failure to provide sufficient clear floor space around a water closet without any

           obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603, 603.2.3,

           604, 604.3 and 604.3.1.

        vv. Failure to provide toilet paper dispensers in the proper position in front of the water

           closet or at the correct height above the finished floor in violation of 2010 ADAAG §§

           604, 604.7 and 309.4.
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 15 of 21



        Men’s Restroom Ambulatory Stall

          ww. Failure to provide toilet paper dispensers in the proper position in front of the water

              closet or at the correct height above the finished floor in violation of 2010 ADAAG

              §§ 604, 604.7 and 309.4.

        xx. Failure to provide toilet cover dispenser at the correct height above the finished floor

           in violation of 2010 ADAAG §§ 606, 606.1 and 308.

        yy. Failure to provide a dispenser in an accessible position (back wall or other inaccessible

           place) so that it can be reached by a person with a disability in violation of 2010

           ADAAG §§ 606, 606.1, 308 and 308.2.2.

        Premises at 1851 North Federal Highway, Pompano Beach, FL 33062

        Men’s Restroom Ambulatory Stall

        zz. Failure to provide a coat hook within the proper reach ranges for a person with a

           disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

          aaa. Failure to provide a dispenser in an accessible position (back wall or other

             inaccessible place) so that it can be reached by a person with a disability in violation

             of 2010 ADAAG §§ 606, 606.1, 308 and 308.2.2.

          bbb. Failure to provide grab bar(s) in violation of 2010 ADAAG §§ 604, 604.5, 609,

             609.4, 609.1 and 609.3.

          ccc. Failure to provide operable parts that are functional or are in the proper reach ranges

             as required for a person with a disability in violation of 2010 ADAAG §§ 309, 309.1,

             309.3, 309.4 and 308.

             Men’s Restroom Accessible Stall
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 16 of 21



           ddd. Failure to provide flush controls located on the open side of the water closet in

                violation of 2010 ADAAG §§309, 309.4, 604 and 604.6

           eee. Failure to provide the proper spacing between a grab bar and an object projecting

                out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

           fff. Failure to provide toilet paper dispensers in the proper position in front of the water

                closet or at the correct height above the finished floor in violation of 2010 ADAAG

                §§ 604, 604.7 and 309.4.

           ggg. Failure to provide operable parts that are functional or are in the proper reach ranges

                as required for a person with a disability in violation of 2010 ADAAG §§ 309, 309.1,

                309.3, 309.4 and 308.

           hhh. Failure to provide toilet cover dispenser at the correct height above the finished

                floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

           iii. Failure to provide the proper insulation or protection for plumbing or other sharp or

                abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606 and

                606.5.

          34.    To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 32 herein.

          35.    Although Defendant is charged with having knowledge of the violations, Defendant

  may not have actual knowledge of said violations until this Complaint makes Defendant aware of

  same.

          36.    To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 17 of 21



         37.     As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

         38.     To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

  to design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

         39.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. § 12205.

         40.     All of the above violations are readily achievable to modify in order to bring

  Premises or the Facility/Property into compliance with the ADA.

         41.     In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

  standard applies and all of the violations listed in paragraph 32 herein can be applied to the 1991

  ADAAG standards.

         42.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including an order to alter the subject facility to make them readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Subject Facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 18 of 21



               1. That this Court declares that Premises owned, operated and/or controlled by

                  Defendant is in violation of the ADA;

               2. That this Court enter an Order requiring Defendant to alter their facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;

               3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                  their policies, practices and procedures toward persons with disabilities, for such

                  reasonable time so as to allow the Defendant to undertake and complete corrective

                  procedures to Premises;

               4. That this Court award reasonable attorney’s fees, all costs (including, but not

                  limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                  and,

               5. That this Court award such other and further relief as it may deem necessary, just

                  and proper.

                                           COUNT II
                                      BREACH OF CONTRACT

         39.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.

         40.      On or about May 24, 2016, Plaintiff and Defendant entered into a Settlement

  Agreement and Release. (Exhibit A). Through this settlement agreement, Defendant agreed to

  make modifications to Defendant’s Premises as outlined in the agreement. The Settlement

  Agreement and Release required Defendant to complete all modifications to the Premises by on or

  about November 20, 2016.
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 19 of 21



         41.       Plaintiff has performed all conditions precedent to be performed by him under the

  Agreement.

         42.       Since November 20, 2016, Defendant has failed to complete the modifications

  promised in the settlement agreement. Specifically, Defendant has failed to perform the following

  modifications:

         Premises at 1001 W. Oakland Park Boulevard, Oakland Park, Florida 33311

         Men's Restroom

         a. Door Pressure: Modify the door opening pressure so that it does not exceed 5 pounds.

         Men’s Disabled Stall

         b. Lavatory Plumbing Pipes: Wrap the pipes so that they are protected against contact

         c. Toilet Seat Cover Dispenser: Move the toilet seat cover dispenser to the partition in

               front of the toilet and mount it no higher than 48 inches.

         d. Toilet Paper Dispenser: Relocate the toilet paper dispenser so that it is 1.5 inches below

               the side grab bar. Further, ensure that the centerline of the toilet paper dispenser is

               between 7 and 9 inches in front of the toilet.

         Premises at 21870 State Road 7, Boca Raton, Florida 33428

         Men’s Restroom Accessible Stall

         e. Toilet Paper Dispenser: Relocate the toilet paper dispenser so that it is either 12 inches

               above the side grab bar and not higher than 48 inches above the floor OR install it 1.5

               inches below the side grab bar. Further adjust the location of the toilet paper dispenser

               so that the centerline of the dispenser is between 7 and 9 inches in front of the toilet.

         f. Side Wall Grab Bar: Move the side wall grab bar so that is it 12 inches from the back

               wall and at a height between 33 to 36 inches above the floor.
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 20 of 21



        g. Toilet Bowl: Install an offset flange to adjust the location of the toilet so that it is closer

            to the side wall and so that the centerline of the toilet is within 16 to 18 inch from the

            side wall.

        Premises at 3651 Turtle Creek Drive, Coral Springs, FL 33067

        Men’s Restroom Accessible Stall

        h. Moveable Trash Can: Remove the trash can from the clear floor space surrounding the

            toilet and move it completely out of the stall.

        i. Lavatory Plumbing Pipes: Wrap the pipes so that they are protected against contact.

        j. Toilet Paper Dispenser: Relocate the toilet paper dispenser so that it is either 12 inches

            above the side grab bar and not higher than 48 inches above the floor OR install it 1.5

            inches below the side grab bar. Further, adjust the location of the toilet paper dispenser

            so that the centerline of the dispenser is between 7 and 9 inches in front of the toilet.

        Premises at 1851 North Federal Highway, Pompano Beach, FL 33062

        Men’s Restroom

        k. Lavatory Plumbing Pipes: Wrap the pipes so that they are protected against contact

        Men’s Restroom Accessible Stall

        l. Toilet Seat Cover Dispenser: Move the toilet seat cover dispenser to the partition in

            front of the toilet and mount it no higher than 48 inches.

        m. Toilet Paper Dispenser: Relocate the toilet paper dispenser so that it is either 12 inches

            above the side grab bar and not higher than 48 inches above the floor OR install it 1.5

            inches below the side grab bar. Further, adjust the location of the toilet paper dispenser

            so that the centerline of the dispenser is between 7 and 9 inches in front of the toilet.
Case 9:20-cv-80836-RKA Document 1 Entered on FLSD Docket 05/26/2020 Page 21 of 21



          43.      Plaintiff has been damaged by the defendant’s breach of the settlement agreement.

  Specifically, Plaintiff has had to retain the services of the undersigned attorney to pursue this action

  for breach of contract.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

                1. That this Court declares that Defendant has failed to comply with the Settlement

                   Agreement and Release;

                2. That this Court enter an Order requiring Defendant to alter their facilities to make

                   them accessible to and usable by individuals with disabilities to the full extent

                   required by Title III of the ADA;

                3. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

                   and as provided in the Settlement Agreement and Release; and,

                4. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

          Dated May 26, 2020.

                                          Sconzo Law Office, P.A.
                                          3825 PGA Boulevard, Suite 207
                                          Palm Beach Gardens, FL 33410
                                          Telephone: (561) 729-0940
                                          Facsimile: (561) 491-9459

                                          By: /s/ Gregory S. Sconzo
                                          GREGORY S. SCONZO, ESQUIRE
                                          Florida Bar No.: 0105553
                                          Service Email: sconzolaw@gmail.com
                                          Primary Email: greg@sconzolawoffice.com
